Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 1 of 34 PageID #: 5345




                    EXHIBIT 1
12/8/2020   Case 1:18-cv-00462-MN Documenthttps://portal.uspto.gov/pair/PAIRPrintServlet
                                           190-1 Filed 12/08/20 Page 2 of 34 PageID #: 5346
                                                                                                                   12-08-
 16/393,917              APPARATUS FOR ORTHOPEDIC USE
                                                                                                                   2020::03:41:11
This application is officially maintained in electronic form. To View: Click the desired Document
Description. To Download and Print: Check the desired document(s) and click Start Download.
Available Documents
                            Document
 Mail Room Date                                               Document Description                    Document Category Page Count
                              Code
     10-24-2019             NTC.PUB              Notice of Publication                                  PROSECUTION          1
     05-08-2019           APP.FILE.REC           Filing Receipt                                         PROSECUTION          3
     05-08-2019              WFEE                Fee Worksheet (SB06)                                   PROSECUTION          1
     04-24-2019             MES.GIB              Certification of Micro Entity (Gross Income Basis)     PROSECUTION          2
     04-24-2019               DRW                Drawings-only black and white line drawings            PROSECUTION          2
     04-24-2019              SPEC                Specification                                          PROSECUTION          4
     04-24-2019               CLM                Claims                                                 PROSECUTION          3
     04-24-2019               ABST               Abstract                                               PROSECUTION          1
     04-24-2019              WFEE                Fee Worksheet (SB06)                                   PROSECUTION          2
     04-24-2019               N417               EFS Acknowledgment Receipt                             PROSECUTION          3
     04-24-2019               ADS                Application Data Sheet                                 PROSECUTION          8
     04-24-2019              OATH                Oath or Declaration filed                              PROSECUTION          2


Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                      1/1
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 3 of 34 PageID #: 5347
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 4 of 34 PageID #: 5348
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 5 of 34 PageID #: 5349
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 6 of 34 PageID #: 5350
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 7 of 34 PageID #: 5351
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 8 of 34 PageID #: 5352
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 9 of 34 PageID #: 5353
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 10 of 34 PageID #: 5354
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 11 of 34 PageID #: 5355
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 12 of 34 PageID #: 5356
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 13 of 34 PageID #: 5357
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 14 of 34 PageID #: 5358
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 15 of 34 PageID #: 5359
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 16 of 34 PageID #: 5360
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 17 of 34 PageID #: 5361
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 18 of 34 PageID #: 5362
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 19 of 34 PageID #: 5363
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 20 of 34 PageID #: 5364
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 21 of 34 PageID #: 5365
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 22 of 34 PageID #: 5366
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 23 of 34 PageID #: 5367
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 24 of 34 PageID #: 5368
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 25 of 34 PageID #: 5369
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 26 of 34 PageID #: 5370
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 27 of 34 PageID #: 5371
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 28 of 34 PageID #: 5372
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 29 of 34 PageID #: 5373
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 30 of 34 PageID #: 5374
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 31 of 34 PageID #: 5375
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 32 of 34 PageID #: 5376
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 33 of 34 PageID #: 5377
Case 1:18-cv-00462-MN Document 190-1 Filed 12/08/20 Page 34 of 34 PageID #: 5378
